Citation Nr: 1739085	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

The Veteran has contended several times throughout his appeal that he is unemployable due to his service-connected PTSD; thus, the Board will take jurisdiction over his TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the Board hearing, the Veteran contended that his PTSD has worsened since the December 2013 VA examination.   Specifically, he described experiencing memory issues, an inability to socialize, difficulty concentrating in school, and issues working as a result of his PTSD.  In light of his contentions and the length of time that has passed since the last VA examination, the Board finds that another VA examination is necessary to determine the current severity of the Veteran's PTSD.

Because the Board is remanding the Veteran's claim for an increased rating for PTSD, the claim for TDIU must also be remanded because the issues are inextricably-intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the 
Orlando VAMC from March 2014 to the present.  

2. Provide the Veteran with VA Form 21-8940 and request that he complete the previous employer section, including part-time employment, in its entirety, to enable VA to obtain relevant employment information.   

3. Schedule the Veteran for a VA PTSD examination, to assist in evaluating the current severity of his PTSD, with an examiner other than the psychologist who evaluated him in January 2012 and December 2013. The examiner should express an opinion as to the effects of the Veteran's PTSD on his ability to work. 

4. After obtaining a VA examination and reviewing all evidence received since the March 2014 Supplemental Statement of the Case, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




